Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 27-28, 31 and 33-46 are allowed. Key to allowance of these claims are the remarks and new claim limitations of 11/30/2021. These new claim limitations make the claims commensurate in scope with the examples which provide the unexpected results.
The closest prior art is Ngyuyen and Abend, please see the office action of 09/02/2021. Together these prior art teach the claim limitations with overlapping amount. This is overcome by unexpected results.
Regarding claims 27-28, 31 and 33-46, a composition resulting from the mixing of at least
 - one polydiol random copolymer A1,
 - one compound A2 comprising at least two boronic ester functions, 
- one exogenous compound A5 chosen from those corresponding to formula (XI): : os, (XI) as found in claim 1
 in which: - Q represents a group chosen from a hydrocarbon-based group comprising from 1 to 30 carbon atoms, optionally substituted with one or more groups chosen from: a hydroxyl, a group -OJ or -C(O)-O-J with J being a hydrocarbon-based group comprising from 1 to 24 carbon atoms,
 - G4 and G5, which may be identical or different, represent groups chosen from a hydrogen atom, a C1-C24 alkyl, a hydroxyl and a group -OJ or -C(O)-O-J with J being a C1-C24 alkyl,
 - g represents 0 or 1, 
Wherein the molar percentage of exogenous compound A5 relative to the diol function of the random copolymer A1 ranges from 1% to 150% and the mass ratio between copolymer A1and compound A2 (ratio A1l/A2) ranges from 0.05 to 20, wherein the random copolymer A1 results from the copolymerization: of at least one first monomer M1 of general formula (1) as found in claim 1 of the instant application
 in which:
R1, is chosen from the group formed by —H, —CH3 and -CH2-CH3; 
- x 1s an integer ranging from 1 to 18;
 - y is an integer equal to 0 or 1;
 - Xa and X2, which may be identical or different, are chosen from the group formed by hydrogen, tetrahydropyranyl, methyloxymethyl, tert-butyl, benzyl, trimethylsilyl and t- butyldimethylsilyl; or 
- Xz, and X2 form, with the oxygen atoms, a bridge having the following formula as found in claim 1
in which: - the asterisks (*) symbolize the bonds to oxygen atoms, 
- R'z and R"2, which may be identical or different, are chosen from the group formed by hydrogen and a C1-C11, alkyl; or
 – X1, and X2 form, with the oxygen atoms, a boronic ester having the following formula: as found in claim 1
in which: - the asterisks (*) symbolize the bonds to oxygen atoms, 
- R'"2 is chosen from the group formed by a C¢-C30 aryl, a C7-C39 aralkyl and a C2-C30 alkyl; 
- with at least one second monomer M2 of general formula as found in claim 1
 in which: 
- R2 is chosen from the group formed by —H, —CH3 and —CH2-CH3, 
- R3 is chosen from the group formed by a Ce6-Cig aryl, a Ce-Cig aryl with a group R’3, — C(O)-O-R'3, -O-R'3, —S—R'3 and —C(O)—-N(H)-R*3 with R'3 being a C1-C39 alkyl group is not taught or fairly suggested in the  prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771